Citation Nr: 1739918	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to June 2004.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board sought a Veterans Health Administration (VHA) expert opinion in April 2017 and received a response in July 2017.  


FACTUAL FINDINGS

 1.  During his period of active duty, the Veteran gained a total of 42 pounds, weighing 151 pounds in February 1982 and 193 pounds upon retirement.  

2.  In October 2007, a fellow service member submitted a letter that credibly and competently reported observing the Veteran "snoring so loud and as if he was choking . . ." during service.

3.  In a July 2009 buddy statement, a fellow service member credibly and competently reported "notic[ing] on several occasions that when [the Veteran] was sleeping, [the Veteran] stops breathing for a moment and snores very loud."

4.  In July 2009 correspondence, the Veteran's wife credibly and competently reported observing the Veteran "snoring very bad while asleep" on several occasions throughout their 34 year marriage. 

5.  In March 2009, a VA clinician conducted a polysomnography.  The report of the sleep study documented a current diagnosis of obstructive sleep apnea and recommended that the Veteran use a continuous positive airway pressure (CPAP) machine.

6.  During the Veteran's period of active duty, the Veteran experienced symptoms of obstructive sleep apnea, to include snoring and excessive daytime somnolence.
 
7.  The July 2017 VHA examiner explained that "weight gain is usually associated with increased size of neck circumference and crowding of upper airway which leads to increase upper airway resistance and obstructive sleep apnea . . . ."

8.  Resolving doubt in favor of the Veteran, his current obstructive sleep apnea began in service as a result of his documented weight gain during active duty.  


LEGAL CONCLUSION

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.S. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for obstructive sleep apnea is granted



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


